In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 21‐1616
JOANNE KAMINSKI,
                                                    Plaintiff‐Appellant,
                                   v.

ELITE STAFFING, INC.,
                                                   Defendant‐Appellee.
                       ____________________

          Appeal from the United States District Court for the
             Northern District of Illinois, Eastern Division.
          No. 1:20‐cv‐06652 — Franklin U. Valderrama, Judge.
                       ____________________

 SUBMITTED* NOVEMBER 8, 2021 — DECIDED JANUARY 19, 2022
                ____________________

    Before ROVNER, SCUDDER, and KIRSCH, Circuit Judges.




    *We   have agreed to decide this case without oral argument because
the brief and record adequately present the facts and legal arguments, and
oral argument would not significantly aid the court. See FED. R. APP. P.
34(a)(2)(C).
2                                                 No. 21‐1616

    SCUDDER, Circuit Judge. Joanne Kaminski, a Polish‐Ameri‐
can woman in her fifties, appeals the dismissal of her lawsuit
against her former employer, Elite Staﬃng, Inc., for unlawful
discharge in violation of Title VII of the Civil Rights Act of
1964 and the Age Discrimination in Employment Act of 1967.
The district court concluded that Kaminski failed to state a
claim because she did not plead a plausible case of discrimi‐
nation. Having taken our own fresh look at Kaminski’s com‐
plaint, we aﬃrm the district court’s dismissal. In doing so,
though, we sound a concern that the district court may have
articulated a pleading standard beyond that imposed by
Rule 8(a) of the Federal Rules of Civil Procedure and Supreme
Court precedent.
                              I
    Kaminski’s second amended complaint is far from clear,
and our takeaways are limited. She seems to say that she
worked for Elite Staﬃng, a temporary employment agency,
for about two‐and‐a‐half years. When assigned to a job, Ka‐
minski traveled to and from the site on a bus equipped with
security cameras. During her time at Elite Staﬃng, she never
received a disciplinary infraction. Nor, she adds, did anyone
ever reprimand her for poor work or for any other reason.
    In late 2019, Elite Staﬃng informed Kaminski that the
warehouse where she was working no longer needed her
help. As a result, and based on its policy of terminating any
employee discharged by a host company, Elite Staﬃng let her
go. At some point following the termination, Kaminski says
she called Elite Staﬃng’s human resources department to ob‐
tain the names of her former coworkers, but the oﬃce de‐
clined to supply the information.
No. 21‐1616                                                       3

    Kaminski responded by suing Elite Staﬃng for discrimi‐
nation under Title VII and the ADEA. After screening her
complaint under 28 U.S.C. § 1915(e) and extending two op‐
portunities to amend, the district court dismissed the case
with prejudice for failure to state a claim. Relying on sum‐
mary judgment case law, including our decision in Barricks v.
Eli Lilly & Co., 481 F.3d 556 (7th Cir. 2007), the district court
determined that Kaminski failed to plead facts supporting a
prima facie case of discrimination under either statute. Ka‐
minski’s complaint fell short, the district court explained, be‐
cause she failed to allege facts showing a connection between
her membership in a protected class and Elite Staﬃng’s deci‐
sion to terminate her. Nor, the district court observed, did Ka‐
minski’s complaint identify any similarly situated employees
who received more favorable treatment.
   Kaminski now appeals.
                                 II
    Rule 8 of the Federal Rules of Civil Procedure, entitled
“General Rules of Pleading,” outlines what a federal com‐
plaint must contain to state a claim for relief. To survive a mo‐
tion to dismiss, the pleading must contain, among other
things, “a short and plain statement of the claim showing that
the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
    Interpreting this requirement, the Supreme Court has ex‐
plained that a complaint must “contain suﬃcient factual mat‐
ter, accepted as true, to ‘state a claim to relief that is plausible
on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The “[f]ac‐
tual allegations must be enough to raise a right to relief above
the speculative level.” Twombly, 550 U.S. at 555. To be sure,
4                                                   No. 21‐1616

although a plaintiﬀ “need not plead detailed factual allega‐
tions to survive a motion to dismiss, she still must provide
more than mere labels and conclusions or a formulaic recita‐
tion of the elements of a cause of action for her complaint to
be considered adequate.” Bell v. City of Chicago, 835 F.3d 736,
738 (7th Cir. 2016) (internal quotation marks omitted) (quot‐
ing Iqbal, 556 U.S. at 678). In the employment discrimination
context, we have said these requirements mean a plaintiﬀ
must advance plausible allegations that she experienced dis‐
crimination because of her protected characteristics. See Gra‐
ham v. Bd. of Educ., 8 F.4th 625, 627 (7th Cir. 2021).
    Recognizing that Kaminski represents herself, and there‐
fore construing her complaint liberally, we cannot conclude
that her second amended complaint met these standards. At a
high level of generality, all agree Kaminski alleges she lost her
job because of her age, race, and national origin. But Rule 8
requires more. Beyond saying Elite Staﬃng wrongfully dis‐
charged her, Kaminski includes no factual allegations directly
or indirectly connecting the termination with her national
origin, age, or race. It is not enough for the complaint to ob‐
serve only that federal law prohibits adverse employment ac‐
tions on those grounds. There must be some facts that make
the wrongful discharge contention plausible. See Doe v. Co‐
lumbia Coll. Chicago, 933 F.3d 849, 855 (7th Cir. 2019) (explain‐
ing that a plaintiﬀ asserting a discrimination claim “cannot
rely on … generalized allegations alone, however, but must
combine them with facts particular to his case to survive a
motion to dismiss”).
   The bulk of Kaminski’s allegations focus on bus security
cameras and phone calls to Elite Staﬃng’s human resources
department—events unrelated to her termination. The one
No. 21‐1616                                                  5

detail Kaminski does allege about her discharge is that Elite
Staﬃng fired her pursuant to a company policy. But her com‐
plaint says no more—nothing allowing us to see a link be‐
tween any aspect of that policy and her contention that the
agency discharged her because she is Polish, white, or over
50. Right to it, Kaminski’s complaint allows no inference that
Elite Staﬃng engaged in discrimination.
    While we have no diﬃculty reaching this conclusion, we
need to sound a soft note of concern about the approach the
district court seems to have taken in dismissing Kaminski’s
second amended complaint. The district court enumerated
the elements of both a Title VII claim of race discrimination
and an ADEA claim of age discrimination by drawing on our
opinion in Barricks. But Barricks addressed whether a plaintiﬀ
had presented enough evidence to satisfy the McDonnell
Douglas burden‐shifting framework and avoid summary
judgment. Put diﬀerently, Barricks was not about the suﬃ‐
ciency of a pleading but rather about evidentiary suﬃ‐
ciency—and, even more specifically, whether the plaintiﬀ had
established a prima facie case of discrimination—under
Rule 56 of the Federal Rules of Civil Procedure.
    The distinction matters. Satisfying Rule 8 and the accom‐
panying standards articulated by the Supreme Court in
Twombly and Iqbal does not require a plaintiﬀ to plead a prima
facie case of employment discrimination. See, e.g., Graham, 8
F.4th at 627 (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506
(2002)). Put more plainly, a plaintiﬀ need not allege facts
aligning with her claim’s every element, which she will have
to prove for her claim to survive summary judgment. She cer‐
tainly does not need to identify—as the district court seems to
have suggested—a similarly situated employee who
6                                                    No. 21‐1616

managed to avoid termination. See Carlson v. CSX Transp.,
Inc., 758 F.3d 819, 830 (7th Cir. 2014) (explaining that, alt‐
hough plaintiﬀs at summary judgment may need to point to
similarly situated comparators, plaintiﬀs need not identify
comparators in pleadings and often need discovery to iden‐
tify them).
    To survive screening or a motion to dismiss, a plaintiﬀ
need only allege enough facts to allow for a plausible inference
that the adverse action suﬀered was connected to her pro‐
tected characteristics. See Graham, 8 F.4th at 627; see also Ta‐
mayo v. Blagojevich, 526 F.3d 1074, 1084 (7th Cir. 2008) (inter‐
preting Twombly and explaining that, in the employment dis‐
crimination context, avoiding dismissal requires a plaintiﬀ to
“describe the claim in suﬃcient detail to give the defendant
fair notice of what the claim is and the grounds upon which it
rests” and to allege a right to relief above “a speculative level”
(cleaned up)). Kaminski’s second amended complaint did not
meet that standard.
                         *      *      *
    The explanation for what transpired here is obvious. Jo‐
anne Kaminski is not trained as a lawyer and, perhaps be‐
cause of resource limitations, was left to litigate this case on
her own. All too often that challenge proves too diﬃcult. And
all we can do is remind litigants, including those who find
themselves having to proceed pro se, that it is not enough for
a complaint to allege labels and conclusions without provid‐
ing facts—some short, plain, and plausible factual narrative
that conveys “a story that holds together.” Carlson, 758 F.3d at
826–27 (quoting Swanson v. Citibank, N.A., 614 F.3d 400, 404–
05 (7th Cir. 2010)). A litigant’s best shot at stating a plausible
employment discrimination claim is to explain, in a few
No. 21‐1616                                                   7

sentences, how she was aggrieved and what facts or circum‐
stances lead her to believe her treatment was because of her
membership in a protected class. It is the because of allegation
that was missing here for Kaminski, so we are left to AFFIRM.